Title: From Thomas Jefferson to James Madison, 12 January 1789
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Jan. 12. 1789.

My last to you was of the 18th. of Nov. since which I have received yours of Sep. 21. and Oct. 8. with the pamphlet on the Mohiccon language, for which receive my thanks. I endeavor to collect all the vocabularies I can of the American Indians, as of those of Asia, persuaded that if they ever had a common parentage it will appear in their language.I was pleased to see the vote of Congress of Sep. 16. on the subject of the Missisipi, as I had before seen with great uneasiness the pursuit of other principles which I could never reconcile to my own ideas of probity or wisdom, and from which, and my knolege of the character of our Western settlers, I saw that the loss of that country was a necessary consequence. I wish this return to true policy may be in time to prevent evil. There has been little foundation for the reports and fears relative to the M. de la Fayette. He has from the beginning taken openly part with those who demand a constitution: and there was a moment that we apprehended the Bastille: but they ventured on nothing more than to take from him a temporary service on which he had been ordered; and this more to save appearances for their own authority than any thing else; for at the very time they pretended that they had put him into disgrace, they were constantly conferring and communicating with him. Since this he has stood on safe ground, and is viewed as among the foremost of the patriots. Every body here is trying their hands at forming declarations of rights. As something of that kind is going on with you also, I send you two specimens from hence. The one is by our friend of whom I have just spoken. You will see that it contains the essential principles of ours accomodated as much as could be to the actual state of things here. The other is from a very sensible man, a pure theorist, of the sect called the oeconomists, of which Turgot was considered as the head. The former is adapted to the existing abuses; the latter goes to those possible as well as to those existing.With respect to Doctr. Spence, supposed to have been taken by the Algerines, I think it extremely probable. Obrian, one of our captives there, has constantly written to me, and given me information on every subject he thought interesting. He could not have failed to know if such a capture had been made, tho’ before his time, nor to inform me of it. I am under perpetual anxiety for our captives there. The money indeed is not yet ready at Amsterdam; but when it shall be, there are no orders from the board of Treasury to the bankers to furnish what may be necessary for the redemption of the captives: and it is so long since Congress approved the loan, that the orders of the Treasury for the application of the money would have come if they had intended to send any. I wrote to them early on the subject and pointedly. I mentioned it to Mr. Jay also merely that he might suggest it to them. The paiments to the foreign officers will await the same formality.—I thank you for your attention to the case of Mrs. Burke.—We have no news of Dr. Franklin since July last when he was very ill. Tho’ the silence of our letters on that subject is a proof that he is well, yet there is an anxiety here among his friends. We have lately had three books published which are of great merit in different lines. The one is in 7. vols. 8vo. by an Abbé Barthelemy, wherein he has collected every subject of Graecian literature, after a labour of 30. years. It is called les voiages d’Anacharsis. I have taken a copy for you, because the whole impression was likely to be run off at once. The second is a work on government by the Marquis de Condorcet, 2.v. 8vo. I shall secure you a copy. The 3d. are the works of the K. of Prussia, in 16 vols. 8vo. These were a little garbled at Berlin before printed. The government lais it’s hands on all which come here, and change some leaves. There is a genuine edition published at Basle, where even the garblings of Berlin are reestablished. I  doubt the possibility of getting a copy, so vigilant is the government as to this work. I shall obtain you one if it be possible. As I write all the public news to Mr. Jay, I will not repeat it to you.—I have just received the Flora Caroliniana of Walter; a very learned and good work.—I am with very sincere esteem and respect Dear Sir, Your friend & servt,

Th: Jefferson


P.S. I beg you to find sure occasions for the inclosed which are interesting to me.

